Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Applicant’s amendment of 24 June 2022, in which claims 1, 7 have been amended, and claims 13-15 have been cancelled, is acknowledged.
Applicant’s Supplemental amendment of 26 July 2022, in which claims 1, 5, 7, 11, 16, 17 have been amended, and new claims 18-21 have been added, is acknowledged.
Claims 1-12, 16-21 are pending.
	Claims 1-12, 16-21 are being examined herewith.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 June 2022 is acknowledged and considered. 
Response to arguments of 24 June 2022
The Declarations of Peter Roy, Sean Harrington and Jacob Psyche under 37 C.F.R. 1.130(a) (two documents), submitted on 24 June 2022, and the Declaration of Sean Harrington under 37 C.F.R. 1.130(a), submitted on 24 June 2022, are acknowledged and considered. 
Applicant’s arguments (Remarks of 24 June 2022, pages 10-12) against the rejections of claims 1, 4-7, 10-12, 16-17 under 35 U.S.C. 102(a)(1) over Harrington (Characterizing Novel Inhibitors of Neuromuscular function that may arrest worm infections, University of Toronto, 2nd Annual Donnelly Centre Retreat, May 10, 2018, Presentation, cited in IDS); over Pyche et al. (Wact-45 is a novel neuromodulator with anthelmintic potential, Visions in Pharmacology, June 5th 2018, University of Toronto), as evidenced by Harrington; and over Pyche et al. (The Identification of a Novel Small Molecule modulator of acetylcholine signaling, University of Toronto, 2nd Annual Donnelly Centre Retreat, May 10, 2018, Abstract, cited in IDS), as evidenced by Harrington, have been considered.
Applicant has relied on the exception under 35 U.S.C. 102(b)(1)(A) to overcome these rejections under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  
In view of the Declarations of Peter Roy, Sean Harrington and Jacob Psyche under 37 C.F.R. 1.130(a), submitted on 24 June 2022, and in view of the Declaration of Sean Harrington under 37 C.F.R. 1.130(a), submitted on 24 June 2022, the rejections of claims 1, 4-7, 10-12, 16-17 under 35 U.S.C. 102(a)(1) over Harrington; over Pyche et al. (Wact-45), as evidenced by Harrington; and over Pyche et al. (The Identification of a Novel Small Molecule modulator of acetylcholine signaling), as evidenced by Harrington, are herein withdrawn.
On 24 June 2022, Applicant has filed a terminal disclaimer against U.S. Patent 11,364,234 (U.S. Patent Application 16/565,917). As a result, the rejection of claims 1-12, 16, 17 under the judicially created doctrine of obviousness type double patenting over claims 1-10, 20-28 of co-pending U.S. Patent Application 16/565,917 is herein withdrawn.

Allowable Subject Matter
Claims 1-12, 16-21 are allowed.
The following is an examiner's statement of reasons for allowance:Sluder et al. (PLoS ONE 2012, 7(5), e34712, pages 1-13, cited in IDS) describes the closest art, namely VAChT inhibitors vesamicol and spiroindolines (structures below) being effective to kill (Figure 7) or induce coiling (Figure 4) in nematodes such as C. elegans.

    PNG
    media_image1.png
    186
    262
    media_image1.png
    Greyscale
          
    PNG
    media_image2.png
    286
    633
    media_image2.png
    Greyscale
      
    PNG
    media_image3.png
    100
    208
    media_image3.png
    Greyscale

Vesamicol                       Spiroindolines, Sluder et al.		Instant compound Ia		
The method of killing a nematode with a VAChT inhibitor which is vesamicol or a spiroindoline analog thereof is not anticipatory nor does it render obvious a method of the instant application for the following reason: vesamicol and the spiroindolines taught by Sluder are structurally distinct from the compounds of the instant application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627